

115 HR 4064 IH: To impose restrictions on the sale of binary explosives, and for other purposes.
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4064IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Soto introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo impose restrictions on the sale of binary explosives, and for other purposes.
	
		1.Licensing of retailers of binary explosives
 (a)Prohibited actsSection 842(a) of title 18, United States Code, is amended— (1)in paragraph (3)(B), by striking or;
 (2)in paragraph (4)(B), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
					
 (5)to engage in the business of selling a binary explosive to an individual without a license issued under this chapter;
 (6)to knowingly sell a binary explosive to an individual without complying with subsection (q); or (7)to knowingly purchase a binary explosive in excess of the monthly amount described in subsection (q)(1)..
				(b)Treatment of binary explosives
 (1)Treatment with respect to licensesSection 843 of title 18, United States Code, is amended— (A)in subsection (a), by striking deal in explosive materials and inserting deal in explosive materials, or to sell a binary explosive to an individual,;
 (B)in subsection (a), by striking to possess explosive materials and inserting to possess explosive materials or a binary explosive; (C)in subsection (b)(4)(A), by striking storage for explosive materials and inserting storage for explosive materials or a binary explosive; and
 (D)in subsection (f), by adding at the end: A reference in this subsection to explosive materials shall also include a binary explosive.. (2)Treatment with respect to penaltiesSection 844 of title 18, United States Code, is amended by adding at the end the following:
					
 (q)Treatment of binary explosivesA reference in this section to explosive materials shall also include a binary explosive.. (c)Effective dateThe amendments made by this section shall take effect on the date that is 1 year after the date of enactment of this Act.
 2.Establishment of maximum purchase amounts for binary explosivesSection 842 of title 18, United States Code, is amended by adding at the end the following:  (q)Establishment of maximum purchase amounts for binary explosives (1)Maximum monthly purchase amountsNot later than 90 days after the date of enactment of this subsection, the Attorney General shall establish the maximum amount of a binary explosive (or a combination thereof) that may be purchased by one individual in a calendar month, based on a recommendation from the Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives.
					(2)Establishment of national binary explosive check system
 (A)In generalNot later than 180 days after the date of enactment of this subsection, the Attorney General shall establish a national binary explosive check system.
 (B)Operation of systemThe system shall— (i)be electronic and accessible through an Internet website;
 (ii)compile records of sales of all binary explosives to named individuals; (iii)be capable of identifying a named individual by entry of information from a valid identification document (as defined in section 1028(d)) issued to such individual;
 (iv)be capable of receiving inquiries from a seller about whether the amount of a binary explosive sought to be purchased by a prospective purchaser would exceed the amount described in paragraph (1);
 (v)be capable of responding to a seller with an indication whether the amount of a binary explosive sought to be purchased by a prospective purchaser would exceed the amount described in paragraph (1);
 (vi)be able to respond to all inquiries in a reasonable amount of time; and (vii)only be accessible to dealers of binary explosives that have a valid license issued under this chapter.
 (3)Behind-the-counter access and sales form requirementsBeginning on the date that is 1 year after the date of enactment of this subsection, a seller of binary explosives to an individual shall ensure that sales by such seller of a binary explosive are made in accordance with the following:
 (A)The seller offers the product for sale only at a retail location. (B)In offering the product for sale, the seller places the product behind the counter.
 (C)The seller delivers the product directly into the custody of the purchaser. (D)The seller does not sell such a product unless the prospective purchaser—
 (i)presents a valid identification document (as defined in section 1028(d)) of such purchaser containing a photograph of such purchaser; and
 (ii)fills out the sales form with the name and address of such purchaser and the amount of binary explosive being purchased.
 (E)The seller does not sell such a product to a prospective purchaser unless the seller— (i)determines that the name entered by such prospective purchaser on the sales form is the same as the name provided on the identification document;
 (ii)transmits to the national binary explosive check system the name of the product, the quantity to be sold, and the name and address of such prospective purchaser; and
 (iii)receives from the system a statement that the amount of a binary explosive sought to be purchased by a prospective purchaser would not exceed the amount described in paragraph (1).
 (F)The sales form includes a notice to purchasers that entering false statements or misrepresentations on the sales form may subject the purchasers to criminal penalties under section 1001, which notice specifies the maximum fine and term of imprisonment under such section.
 (G)The seller maintains the sales form for not fewer than two years after the date on which the sale is consummated.
						(4)Safe harbor rule
 (A)In generalA seller who knows, should know, or has reason to believe that the purchase of an amount of a binary explosive by a prospective purchaser would result in a violation of paragraph (1) may sell such amount to such purchaser if such seller is notified by the national binary explosive check system that the purchase of such amount would not result in a violation of paragraph (1).
 (B)Required procedureIf a seller sells a binary explosive to a prospective purchaser pursuant to subparagraph (A), such seller, promptly after the sale, shall notify the Attorney General of—
 (i)the name and address of the purchaser; (ii)the amount sold; and
 (iii)the factual basis, if any, for the knowledge or belief that such a sale resulted in a violation of paragraph (1).
 (5)DefinitionIn this section: (A)The term behind the counter means, with respect to a binary explosive, that customers do not have direct access to the product before the sale is made at a retail location.
 (B)The term retail location means a location at which a seller sells a binary explosive in limited, small quantities or amounts, and not in gross.
 (C)The term sales form means the form the prospective purchase of a binary explosive fills out with the name and address of such purchaser and the amount of binary explosive being purchased.
						.
 3.DefinitionSection 841 of title 18, United States Code, is amended by adding at the end the following:  (u)Binary explosive means a substance that, when combined with another substance—
 (1)results in explosive material; and (2)has as its primary or common purpose to function by explosion through target practice using a firearm..
		